Quayle Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 – 14 directed to an allowable apparatus. Pursuant to the procedures set forth in MPEP § 821.04(B), Claims 15 – 28, directed to the process of making or using an allowable apparatus, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 29 December 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Per the restriction requirement, filed on 29 December 2021, CN-207590559(U) to Su was interpreted to teach on the shared special technical feature between the apparatus claims (1 – 14) and the method claims (15 – 28). After further consideration, it has been determined that CN-207590559(U) to Su does not teach on the Claim 1 or Claim 15 language of base electrical connector coupler sets 

Drawings
The drawings are objected to because:
Figures 7 & 8 – Labels 104 and 106 should be switched
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
[13], [19], [48], and [61] – the term “rotationally” could better be clarified as “circumferentially” or a similar term as there are no parts of the blade or base coupling structures that rotate during operation.
Appropriate correction is required.

Claim Objections
The following claims are objected to because of the following informalities: 
Claims 13, 14, 27, and 28 – the term “rotationally” could better be clarified as “circumferentially” or similar term as there are no parts of the blade or base coupling structures that rotate during operation.
Claims 10 and 24 – Amend “blender coupling structure” to “base coupling structure”, this is believed to be a typographical error.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
Claim 11 is considered invoking a means plus function since the generic placeholder “controller” is not modified by sufficient structure. The specification teaches “integrated circuit chips provided on a printed circuit board” as sufficient structure in [54]. This structure, and its equivalents, will be interpreted into the prior art rejection sections.
Claim 25 is considered invoking a means plus function since the generic placeholder “controller” is not modified by sufficient structure. The specification teaches “integrated circuit chips provided on a printed circuit board” as sufficient structure in [54]. This structure, and its equivalents, will be interpreted into the prior art rejection sections.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-9, 11-12, 15-24, and 26 are allowed.
Claims 10, 13-14, 25, and 27-28 would be allowable if the above objections are overcome.

The following is a statement of reasons for the indication of allowable subject matter:
CN-207590559(U) to Su teaches a blending device with an electrical connection to a blending base. This device comprises a blending vessel, mixing blades, a blade assembly, blade coupling structure, a blender base assembly, base coupling structure, and a blender base. Regarding Claims 1 and 15, Su is silent on the blending device comprising more base electrical connector couplers than blade electrical connectors. Regarding Claims 1 and 15, Su is also silent on base electrical connector coupler sets arranged in an alternating arrangement around the base coupling structure such that the n base electrical connector couplers of a first base electrical connector coupler set are separated by at least one base electrical connector coupler of a second base electrical connector coupler set.

CN-208435404(U) to Liu teaches a blending device with an electrical connection to a blending base. This device comprises a blending vessel, mixing blades, a blade assembly, blade coupling structure, a blender base assembly, base coupling structure, and a blender base. Regarding Claims 1 and 15, Liu is silent on the blending device comprising more base electrical connector couplers than blade electrical connectors. Regarding Claims 1 and 15, Liu is also silent on base electrical connector coupler sets arranged in an alternating arrangement around the base coupling structure such that the n base electrical connector couplers of a first base electrical connector coupler set are separated by at least one base electrical connector coupler of a second base electrical connector coupler set.

U.S. 2013/0074706(A1) to Fevre teaches a blending device with an electrical connection to a blending base. This device comprises a blending vessel, mixing blades, a blade assembly, blade coupling structure, a blender base assembly, base coupling structure, and a blender base. Regarding Claims 1 and 15, Fevre is silent on the blending device comprising more base electrical connector couplers than blade electrical connectors. Regarding Claims 1 and 15, Fevre is also silent on base electrical connector coupler sets arranged in an alternating arrangement around the base coupling structure such that the n base electrical connector couplers of a first base electrical connector coupler set are separated by at least one base electrical connector coupler of a second base electrical connector coupler set.







Conclusion
This application is in condition for allowance except for the following formal matters: 
The drawing, specification, and claim objections above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY Y HUAN/Examiner, Art Unit 1774                                                                                                                                                                                                        
/ANSHU BHATIA/Primary Examiner, Art Unit 1774